DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 12/15/2020, with respect to the objections to Claims 15-17, have been fully considered and are persuasive.  The informalities have been removed from Claims 15-17; therefore, the objections to Claims 15-17 have been withdrawn. 
Applicant’s arguments, see Pages 6-13 of the response, filed 12/15/2020, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The amendments to Claims 1 and 14 overcome the previously cited prior art. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Light (US Patent No: 8,465,259), Gurao (US Patent No: 9,598,961), and Ertas (US Publication No: 2017/0122205).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 10, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Light (US Patent No: 8,465,259).
Regarding Claim 1: Light discloses a gas turbine engine rotor assembly (Figure 3, No. 20) that extends along a central longitudinal axis (Figure 1, No. 43) of a gas turbine engine (Figure 1) extending from a forward portion of the gas turbine engine to an aft portion of the gas turbine engine (Figure 1).  The rotor assembly comprises a torque tube (Figure 3) comprising a shaft (34) extending from a forward location to an aft end about the central longitudinal axis (Figures 2-3) and a shaft fastening flange (80) disposed at the aft end and extending radially inward toward the central longitudinal axis (Figure 3); and a turbine stage (38, 30a) comprising a disc (30a) disposed about the central longitudinal axis, a disc adapter (38) extending forward from the disc (Figure 3), and a disc fastening flange (36a) extending radially inward from a forward end of the disc adapter toward the central longitudinal axis and couplable to the shaft fastening flange at an interface (54a) (Figure 3); and a stiffening mass (70) positioned proximate the interface (Figure 3) to reduce operational stress in the torque tube (Column 5, Lines 5-6 – the mass prevents stress resulting from rotation of the sleeve 64 relative to the flange 36a).
Regarding Claim 2: Light discloses the gas turbine engine rotor assembly of Claim 1, wherein the stiffening mass comprises a ring added to the rotor assembly proximate the interface (Figure 3 – mass 70 extends as a ring around the rotational axis).
Regarding Claim 3: Light discloses the gas turbine engine rotor assembly of Claim 2, wherein the ring is coupled to the shaft fastening flange (Figure 3; Column 5, Lines 1-4).
Regarding Claim 5: Light discloses the gas turbine engine rotor assembly of Claim 2, wherein the ring is coupled to the disc fastening flange (Figure 3; Column 5, Lines 1-4).
Regarding Claim 7: Light discloses the gas turbine engine rotor assembly of Claim 2, wherein the ring is coupled to the shaft fastening flange and the disc fastening flange (Figure 3; Column 5, Lines 1-4).
Regarding Claim 8: Light discloses the gas turbine engine rotor assembly of claim 7, wherein the ring is separated into forward and aft ring components (Figure 3 – portion of ring 70 near the shaft fastening flange 80 is the forward component, and the portion of ring 70 near the disc fastening flange 36a is the aft component).
Regarding Claim 22: Light discloses the gas turbine engine rotor assembly of Claim 1, wherein the torque tube comprises a transition feature between the shaft and the shaft fastening flange (Figure 2, see below).
[AltContent: arrow][AltContent: textbox (Transition Feature – Notch – between shaft (34) and shaft fastening flange (80))]
    PNG
    media_image1.png
    715
    417
    media_image1.png
    Greyscale

Regarding Claim 10: Light discloses the gas turbine engine rotor assembly of Claim 22, wherein the transition feature comprises a notch between the shaft and the shaft fastening flange (Figure 2, see above).
Regarding Claim 23: Light discloses the gas turbine engine rotor assembly of Claim 1, wherein the stiffening mass reduces operational stress by increasing rotational stiffness (Column 5, Lines 1-6 – the mass prevents rotation of the sleeve 64 relative to the flange 36a, thus increasing rotational stiffness).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurao (US Patent No: 9,598,961) in view of Ertas (US Publication No: 2017/0122205).
Regarding Claim 14: Gurao discloses a torque tube (Figure 3) for a gas turbine engine (Figure 1).  The torque tube comprises a shaft (34) extending from a forward location to an aft end about a central longitudinal axis (Figures 2-3); a shaft fastening flange (80) disposed at the aft end and extending radially inward toward the central longitudinal axis (Figure 3); and a notch between the shaft and the shaft fastening flange (Figures 2-3, see above).  Gurao, however, fails to disclose a thickening added to an inner diameter surface of the shaft fastening flange to stiffen the torque tube.
Ertas teaches a shaft (Figure 2, No. 220) comprising a thickening (202) added to an inner diameter surface (214) of the shaft (Figure 2; Paragraph [0030], Lines 15-17) to stiffen the shaft (functional language – the structure of the prior art thickening is the same as the structure of the claimed thickening; therefore, the prior art thickening is capable of performing the same function as the claimed thickening, i.e. stiffening the torque tube/shaft.  See MPEP 2114).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the torque tube of Gurao with a thickening added to an inner diameter surface, as taught by Ertas, for the purpose of generating a separation pressure through a relative surface velocity between a low-pressure shaft and the shaft of the torque tube, thereby increasing a load capacity of the low-pressure shaft (Paragraph [0030], Lines 20-26).
Regarding Claim 15: Gurao, as modified by Ertas, discloses the torque tube of Claim 14; however, Gurao fails to disclose the thickening of the shaft fastening flange 
Gurao, as modified by Ertas, however, does disclose the thickness of the shaft, and thus the ratio of the thickness of the shaft at the notch to the thickness of the shaft fastening flange, generating a separation pressure through a relative surface velocity between a low-pressure shaft and the shaft of the torque tube, thereby increasing a load capacity of the low-pressure shaft (Paragraph [0030], Lines 20-26).  Therefore, the thickness of the shaft, and thus the thickness of the shaft fastening flange and the ratio of the thickness of the shaft at the notch to the thickness of the shaft fastening flange, is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that ratio leads to the generation a separation pressure through a relative surface velocity between a low-pressure shaft and the shaft of the torque tube, thereby increasing a load capacity of the low-pressure shaft.  Therefore, since the general conditions of the claim, i.e. that the shaft fastening flange can be thickened and said thickness can have a ratio with the thickness of the shaft at the notch, were disclosed in the prior art by Gurao, as modified by Ertas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the torque tube disclosed by Gurao, as modified by Ertas, having a ratio as claimed to generate a separation pressure through a relative surface velocity between a low-pressure shaft and the shaft of the torque tube, thereby increasing a load capacity of the low-pressure shaft.  It has been held that “[W]here the general 
Regarding Claim 16: Gurao, as modified by Ertas, discloses the torque tube of Claim 15, wherein the thickening comprises a ring of material (202) coupled to the torque tube (Ertas: Paragraph [0030], Lines 15-17).
Regarding Claim 17: Gurao, as modified by Ertas, discloses the torque tube of Claim 16, wherein the ring of material is mechanically fastened to the shaft fastening flange (Ertas: Paragraph [0030], Lines 15-17).
Allowable Subject Matter
Claims 4, 6, 9, 11-13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a gas turbine engine rotor assembly as claimed, wherein the stiffening mass comprises a ring extending beyond a forward end of a shaft fastening flange, extending beyond an aft end of a disc fastening flange, is metallurgically bonded to the rotor assembly, is coupled to the shaft and disc fastening flanges via an interference fit, or comprises a radial thickening of one or both of the shaft and disc fastening flanges.  Light discloses a stiffening mass comprising a ring; however, the ring fails to extend either beyond a forward end of a shaft fastening flange or beyond an aft end of a disc fastening flange (in fact, Light discloses the opposite: the ring extending beyond an aft end of the shaft fastening flange and beyond a forward end of the disc fastening flange).  In addition, either metallurgically bonding the ring to the rotor assembly or interference fitting the ring to the shaft 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745